DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election without traverse of Species I, Figs. 10a and 10b, and subspecies X, Figs. 10c (i.e. claims 1-17) in the reply filed on January 21, 2021 is acknowledged. The requirement is therefore made FINAL.
Claim Objections
3.	Claims 6 and 17 are objected to because of the following informalities: 
 		Claim 17 include a period in line 7 of the claim. 
		Claim 5 recite “a frame” in line 4 should be “the frame”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


6.	Claims 1-3 and 5-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rusconi et al. (hereinafter Rusconi) US-PG-PUB No. 2020/0196067.

Regarding claim 1, Rusconi teaches
Sound transducer (Fig. 1b shows a loudspeaker unit 1) comprising: 
a substrate (Fig. 1b shows a support substrate 23); 
a membrane (Fig. 1b shows a diaphragm 4) which is formed within the substrate (i.e. support substrate 23), is connected to an integrated permanent magnet (a permanent magnet 8…Para. [0010], Line 7) and is electrodynamically controllable (Para. [0010], Lines 1-7); and 
a bending actuator (Fig. 1b shows a second actuator 22) which is applied onto the membrane and can be piezoelectrically controlled separately from the membrane (e.g. diaphragm 4) (Para. [0043], Lines 6-8).

Regarding claim 2, Rusconi teaches
Sound transducer as claimed in claim 1, wherein the bending actuator comprises a membrane divided by a gap (Fig. 1b shows a second actuator 22 comprises piezoelectric actuator 24a and 24b divided by a gap).

Regarding claim 3, Rusconi teaches
Sound transducer as claimed in claim 2, wherein the membrane divided by the gap comprises two halves (Fig. 1b shows a second actuator 22 comprises piezoelectric actuator 24a and 24b divided by a gap).

Regarding claim 5, Rusconi teaches
Sound transducer as claimed in claim 1, wherein the bending actuator comprises an additional membrane driven by the bending actuator (Fig. 1b shows a second actuator 22 comprises piezoelectric actuator 24a and 24b).

Regarding claim 6, Rusconi teaches
Sound transducer as claimed in claim 1, wherein the membrane (i.e. diaphragm 4) is connected to a frame (Fig. 1b shows a loudspeaker housing 5) that is electrodynamically controlled along with the membrane (i.e. diaphragm 4) (Para. [0010], Lines 1-7); and wherein the membrane (i.e. diaphragm 4) is connected to a frame (i.e. loudspeaker housing 5) which has the permanent magnet (i.e. permanent magnet 8) integrated therein, the frame (i.e. loudspeaker housing 5) being electrodynamically controlled along with the membrane (i.e. diaphragm 4) (Para. [0010], Lines 1-7).

Regarding claim 7, Rusconi teaches
Sound transducer as claimed in claim 1, wherein the membrane (i.e. diaphragm 4) is spring-mounted in relation to the substrate (i.e. support substrate 23) as shown in Fig. 1b.

Regarding claim 8, Rusconi teaches
Sound transducer as claimed in claim 7, wherein the spring mounting is implemented by a an elastic connection (Fig. 1b shows a centering spider 16)

Regarding claim 9, Rusconi inherently teaches
Sound transducer as claimed in claim 1, wherein the membrane (i.e. diaphragm 4) acts as a piston-type transducer since the diaphragm 4 is pressure transducer (i.e. piston-type transducer).

Regarding claim 10, Rusconi teaches
Sound transducer as claimed in claim 1, wherein the sound transducer (i.e. loudspeaker unit 1) comprises a coil (Fig. 1b shows a moving coil 15) which interacts with the integrated permanent magnet (i.e. permanent magnet 8) so as to electrodynamically drive the membrane (i.e. diaphragm 4) (Para. [0015], Lines 6-9).

Regarding claim 11, Rusconi teaches
Sound transducer as claimed in claim 10, wherein the coil (i.e. moving coil 15) is arranged concentrically around the membrane (i.e. diaphragm 4) as shown in Fig. 1b.

Regarding claim 12, Rusconi teaches
Sound transducer as claimed in claim 10, wherein the coil is coupled to a core (Fig. 1b shows a pole core 9) which is arranged centrally below the membrane (i.e. diaphragm 4) as shown in Fig. 1b.

Regarding claim 13, Rusconi teaches
Sound transducer as claimed in claim 1, wherein the membrane (i.e. diaphragm 4) is a silicon membrane (Para. [0014], Lines 1-2).

Regarding claim 14, Rusconi teaches


Regarding claim 15, Rusconi teaches
Sound transducer as claimed in claim 1, which additionally comprises signal processing configured to split a frequency range that is to be transmitted into first and second frequency ranges, wherein signals belonging to the first frequency range are electrodynamically reproduced by means of the sound transducer, and signals belonging to the second frequency range are reproduced by means of the bending actuator, the second frequency range comprising frequencies higher than those of the first frequency range (Para. [0007], Lines 6-14).

Regarding claim 16, Rusconi teaches
Micro loudspeaker (Fig. 1b shows a loudspeaker unit 1) comprising 
A MEMS sound transducer (Fig. 1b shows a MEMS loudspeaker 3) comprising: 
a substrate (Fig. 1b shows a support substrate 23); 
a membrane (Fig. 1b shows a diaphragm 4) which is formed within the substrate (i.e. support substrate 23), is connected to an integrated permanent magnet (Fig. 1b shows a permanent magnet 8…Para. [0010], Line 7) and is electrodynamically controllable (Para. [0010], Lines 1-7); and 
a bending actuator (Fig. 1b shows a second actuator 22) which is applied onto the membrane and can be piezoelectrically controlled separately from the membrane (e.g. diaphragm 4) (Para. [0043], Lines 6-8).
Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


9.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Rusconi et al. (hereinafter Rusconi) US-PG-PUB No. 2020/0196067 in view of Stoppel et al. (hereinafter Stoppel) US-PG-PUB No. 2020/0100033.

Regarding claim 4, Rusconi teaches all the features with respect to claim 2 as outlined above.
Rusconi does not explicitly teach a specific size for the gap in a non-deflected state of the bending actuator.
	Stoppel teaches that two actuators 10 and 12 are arranged opposite to each other so that a slit 14, for example of 5 um, 25 um or 50 mum is present between the two actuators (Para. [0049], Lines 1-5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the size of the gap since such a modification would .

10.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Rusconi et al. (hereinafter Rusconi) US-PG-PUB No. 2020/0196067 in view of Guillaud US-PAT No. 2,576,679.

Regarding claim 17 (the apparatus in Rusconi can be used to practice the method steps of claim 17), Rusconi teaches a sound transducer (Fig. 1b shows a loudspeaker unit 1) comprising: 
a substrate (Fig. 1b shows a support substrate 23); 
a membrane (Fig. 1b shows a diaphragm 4) which is formed within the substrate (i.e. support substrate 23), is connected to an integrated permanent magnet (Fig. 1b shows a permanent magnet 8…Para. [0010], Line 7) and is electrodynamically controllable (Para. [0010], Lines 1-7); and 
a bending actuator (Fig. 1b shows a second actuator 22) which is applied onto the membrane and can be piezoelectrically controlled separately from the membrane (e.g. diaphragm 4) (Para. [0043], Lines 6-8).
Rusconi does not explicitly teach an agglomerating powder to produce a permanent magnet.
	Guillaud teaches of a method of using an agglomerating powder to produce a permanent magnet (Col. 3, Lines 45-48). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, as taught by Rusconi, with the method of using the agglomerating powder to produce the permanent magnet, as taught by Guillaud. The 
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA M MCKINNEY whose telephone number is (571) 270-3321.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferring using USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on (571) 272-7574.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.